Name: Commission Regulation (EC) No 479/97 of 14 March 1997 providing for the partial reimbursement of import duties levied on flint maize
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  financial institutions and credit;  plant product
 Date Published: nan

 Avis juridique important|31997R0479Commission Regulation (EC) No 479/97 of 14 March 1997 providing for the partial reimbursement of import duties levied on flint maize Official Journal L 075 , 15/03/1997 P. 0007 - 0008COMMISSION REGULATION (EC) No 479/97 of 14 March 1997 providing for the partial reimbursement of import duties levied on flint maizeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 10 (4) thereof,Whereas Article 2 (5) of Commission Regulation (EC) No 1502/95 of 29 June 1995 on rules of application (cereals sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92 (3), as amended by Regulation (EC) No 346/96 (4), provides for a flat-rate reduction of ECU 8 per tonne in import duties on flint maize under certain conditions;Whereas, pursuant to Council Decision 96/611/EC of 16 September 1996 concerning the conclusion of the results of negotiations with certain third countries pursuant GATT Article XXIV:6 and other related matters (Argentina) (5), the calculation of the duties on flint maize pursuant to Regulation (EC) No 1502/95 for import licence applications made between 1 January and 30 June 1996 should be adjusted by increasing the flat-rate reduction in import duties from ECU 8 to ECU 14 per tonne;Whereas this international undertaking should be met by granting operators who imported flint maize during the period concerned an increase in the flat-rate reduction at their request; whereas, therefore, it is necessary to authorize Member States to reimburse duties levied in excess to operators who can prove that they benefited from the ECU 8 per tonne reduction in import duties between 1 January and 30 June 1996;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 1. For imports into the Community of flint maize falling within CN code 1005 90 00 which benefited from a flat-rate reduction of ECU 8 per tonne in import duties pursuant to Article 2 (5) of Regulation (EC) No 1502/95 and for which an import licence was applied for between 1 January and 30 June 1996, the difference between the import duty paid for the quantities actually imported and the duty payable if a flat-rate reduction in import duty of ECU 14 per tonne is applied shall be reimbursed on application by the importer or his representative.2. On application by the party concerned, the competent authority in the Member State which issued the import licence shall issue a certificate in accordance with the model in the Annex specifying the quantity eligible for the partial reimbursement of duty referred to in paragraph 1 in accordance with Article 880 of Commission Regulation (EEC) No 2454/93 (6).3. On the basis of the certificate referred to in paragraph 2 and proof of the specific final use referred to in Article 2 (5), second paragraph, point (c) of Regulation (EC) No 1502/95, the applications for reimbursement shall be submitted to the customs clearance office within 30 days of the entry into force of this Regulation. Applications for reimbursement must be accompanied by the import licence or a certified copy thereof, the certificate referred to in paragraph 2 and the declaration of release for free circulation for the import concerned.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 147, 30. 6. 1995, p. 13.(4) OJ No L 49, 28. 2. 1996, p. 5.(5) OJ No L 271, 24. 10. 1996, p. 31.(6) OJ No L 253, 11. 10. 1993, p. 1.ANNEX >START OF GRAPHIC>Model of certificate for reimbursement of duties as referred to in Article 1 (2)Reference import licence number: ........................................................Holder (name, full address and Member State): ...........................................Body issuing the extract (name and address): ............................................Rights transmitted to (name, full address and Member State): ............................Quantity for which reimbursement may be applied in accordance with Regulation (EC) No 479/97 (quantity in kilograms): ........................................................................................................................(Date and signature)>END OF GRAPHIC>